DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “multilevel container refrainment hardware, including shelving” and “hardware disposed in a grid pattern on a floor pan of the payload pallet” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  
“a multilevel container refrainment hardware” should read “multilevel container refrainment hardware”
“a hardware” should read “hardware”
Appropriate correction is required.

Claim Interpretation
	It is noted that the applicant uses the term ‘automatedly’ in claims 9, 15, and 20. This term is not defined in the specification of the application and does not have a common dictionary definition, but searches suggest that this term is used interchangeably with the word ‘automatically’ (Wiktionary).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the terms “a multilevel container refrainment hardware” in line 4 and “a hardware” in line 5 make is unclear whether the multilevel container refrainment hardware and the hardware are equivalent structures. It appears that applicant may be trying to claim the “cargo retaining hardware” with the latter term, but clarification to distinguish these two terms is required.
In addition, the word ‘refrainment’ as used in claim 1 is unclear in that the word refrainment does not make sense as used. Refrainment means the act of refraining which in turn means “ to keep oneself from doing, feeling, or indulging in something and especially from following a passing impulse” (Merriam Webster). This word does not make sense as used in describing hardware, leaving this claim indefinite. It appears that the applicant might mean to use the term “retainment” as used in paragraph 44.
The use of the term “including” is unclear. Depending upon the manner of interpretation, this could either mean optionally including shelving (as suggested in paragraph 45 of the specification) or as a narrowing limitation. 
In the former case, the phrase "including" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In the latter case, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a multilevel container hardware,” and the claim also recites “including shelving” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Subsequently claims 2-5 and 7-20 are rejected for being dependent on rejected claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 4, 7, 8, 9, 10, 11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (US 20210309354 A1) in view of Lee (US 20210016926 A1) and Smith (GB 2559752 A).

Regarding claim 1 (as best understood), Parker discloses a system for loading and securing a payload in an electric vertical take-off and landing (eVTOL) aircraft, the system comprising:
a payload pallet (Parker, figure 4b, item 127)
a fuselage (Parker, figure 1, item 110, flying vehicle including a fuselage);
a swing nose configured to move from its flight orientation to create an opening for internal loading of aircraft and further comprising (Parker, figure 1, item 115, swing nose):
a hinge mechanically coupled to at least the fuselage (Parker, figure 3, item 116, hinge between swing nose and fuselage);
a latching mechanism configured to secure a loaded payload pallet to the fuselage (Parker, figure 4a, retention element rotates to secure payload);
a conveyor mechanism configured to transport the payload pallet into the fuselage (Parker, figure 5a, item 154, conveyer), except:
where the payload pallet comprises:
a multilevel container refrainment hardware, including shelving; and
a hardware disposed in a grid pattern on a floor pan of the payload pallet, wherein the grid pattern of the floor pan allows for a plurality of payload arrangements on the payload pallet;

Lee teaches a payload pallet comprising multilevel container retainment hardware (Figure 7, item 102, support surface that is used to retain packages stacked vertically).
	Parker and Lee are both considered analogous art as they are both in the same field of aircraft cargo accommodations. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the pallet of Parker to include the multilevel retainment hardware of Lee in order to support packages (Lee, paragraph 41).

Smith teaches a payload pallet comprising:
cargo retainment hardware disposed in a grid pattern on a floor pan of the payload pallet (Smith, figure 2, item 7, castellations installed into a grid of receivers act as retainment hardware for restraining a payload), wherein the grid pattern of the floor pan allows for payload arrangements on the payload pallet (Smith, abstract and figure 2, items 7 and 9, castellations can be arranged in locating points laid out in a grid to accommodate different payload arrangements).
	Parker as modified by Lee and Smith are both considered analogous art as they are both in the same field of vehicle cargo accommodations. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the pallet of Parker as modified by Lee to have castellations and the associated receivers for reconfiguring the castellations of Smith in order to provide for efficient arrangements of loads in a load space of a vehicle (Smith, abstract).

Regarding claim 4, Parker as modified by Lee and Smith teaches the system of claim 1, wherein the swing nose is configured to move by rotation along a radius, wherein the axis of the rotation of the swing nose is orthogonal to an aircraft longitudinal axis (Parker, figure 1, item 115, nose rotates about the transverse axis, which is orthogonal to the longitudinal axis).

Regarding claim 7, Parker as modified by Lee and Smith teaches the system of claim 1, wherein the hinge is mechanically coupled to at least a portion of the fuselage and at least a portion of the swing nose (Parker, figure 3, item 116, hinge between swing nose and fuselage).

Regarding claim 8, Parker as modified by Lee and Smith teaches the system of claim 1, wherein the hinge is actuated manually (Parker, nose actuation system including hydraulics is capable of being actuated manually).

Regarding claim 9, Parker as modified by Lee and Smith teaches the system of claim 1, wherein the hinge is actuated automatedly (Parker, nose actuation system including hydraulics is capable of being actuated automatedly).

Regarding claim 10, Parker as modified by Lee and Smith teaches the system of claim 1, wherein the hinge is actuated by pneumatic systems, hydraulic systems, or electronic systems (Parker, paragraph 36, nose includes actuators such as hydraulic actuators for rotating the nose about the hinge).

Regarding claim 11, Parker as modified by Lee and Smith teaches the system of claim 1, wherein the latching mechanism is configured to secure a payload such that the payload does not move relative to aircraft (Parker, paragraph 40, sentence 1, retention element secures payload).

Regarding claim 16, Parker as modified by Lee and Smith teaches the system of claim 1, wherein the conveyor mechanism is configured to transport a payload through the opening (Parker, paragraph 65, sentence 1, conveyer transfers packages onto the aircraft storage region).

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable Parker (US 20210309354 A1) in view of Lee (US 20210016926 A1) and Smith (GB 2559752 A) as applied to claim 1 above, and further in view of Karni (WO 2021046558 A1).
Regarding claim 2, Parker as modified by Lee and Smith teaches the system of claim 1, except:
wherein the fuselage comprises structural elements further comprising at least a frame, pillar, former, stringer, intercostal, or rib.
Karni teaches an aircraft with a swing nose, wherein the fuselage comprises structural elements further comprising at least a frame, pillar, former, stringer, intercostal, or rib (Karni, figure 6a, item 104a, structural frame).
	Parker as modified by Lee and Smith and Karni are both considered analogous art as they are both in the same field of freighter aircraft systems. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the system of Parker as modified by Lee and Smith with the fuselage structures of Karni in order to reinforce the fuselage structure.

Regarding claim 3, Parker as modified by Lee, Smith, and Karni teaches the system of claim 2, wherein the structural elements comprise metals, metal alloys, wood, or composites (Karni paragraph 61, standard fuselage materials can be used in aircraft including metals, metal alloys, or composites like carbon fiber).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable Parker (US 20210309354 A1) in view of Lee (US 20210016926 A1) and Smith (GB 2559752 A) as applied to claim 4 above, and further in view of Karni (WO 2021046558 A1).

Regarding claim 5, Parker as modified by Lee and Smith teaches the system of claim 4, except:
wherein the swing nose comprises composites and carbon fiber composites.
Karni teaches an aircraft with a swing nose, wherein the swing nose optionally comprises composites and carbon fiber composites (Karni paragraph 61, standard fuselage materials can be used in aircraft including composites like carbon fiber).
	Parker as modified by Lee and Smith and Karni are both considered analogous art as they are both in the same field of freighter aircraft systems. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the swing nose of Parker as modified by Lee and Smith with the composite carbon fiber construction of Karni in order to utilize carbo fiber’s good specific strength.

Claim 12-15, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (US 20210309354 A1) in view of Lee (US 20210016926 A1) and Smith (GB 2559752 A) as applied to claim 11 above, and further in view of Prete (US 3810534 A).
Regarding claim 12, Parker as modified by Lee and Smith teaches the system of claim 11, except:
wherein a first component of the latching mechanism is disposed on the payload and a second component is disposed on the fuselage, and wherein the first and second components are configured to mechanically couple the payload to the fuselage.
Prete teaches a pallet locking mechanism wherein a first component of the latching mechanism is disposed on the payload and a second component is disposed on the fuselage, and wherein the first and second components are configured to mechanically couple the payload to the fuselage (Prete, figure 11, items 99 and 12, pallet acts as first component and is engaged by the aft locking arm which acts as the second component on the fuselage).
	Parker as modified by Lee and Smith and Prete are both considered analogous art as they are both in the same field of cargo aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the cargo locking mechanism of Parker as modified by Lee and Smith with the locking mechanism of Prete as suggested by Prete in order to automatically secure cargo without the need for manual operation or an external power source (Prete, paragraph 1).
Regarding claim 13, Parker as modified by Lee, Smith, and Prete teaches the system of claim 12 wherein the latching mechanism comprises a springs latch (Prete, figures 7 and 10, item 32, latch is a variation of a draw latch including a spring making it a spring latch).

Regarding claim 14, Parker as modified by Lee, Smith, and Prete teaches the system of claim 12, wherein the latching mechanism is actuated manually (Prete, abstract, latch is capable of being manually actuated when necessary).

Regarding claim 15, Parker as modified by Lee, Smith, and Prete teaches the system of claim 12, wherein the latching system is actuated automatedly (Prete, figures 7-11, automatic latch actuation shown).

Regarding claim 17, Parker as modified by Lee, Smith, and Prete teaches the system of claim 15, wherein the conveyor mechanism is configured to transport a payload from an exterior of an aircraft to an interior of an aircraft (Parker, paragraph 65, sentence 1, conveyer transfers packages onto the aircraft storage region).

Regarding claim 19, Parker as modified by Lee, Smith, and Prete teaches the system of claim 15, wherein the conveyor mechanism is actuated manually (Parker, paragraph 65, sentence 6, conveyer can be controlled automatically).

Regarding claim 20, Parker as modified by Lee, Smith, and Prete teaches the system of claim 15, wherein the conveyor mechanism is actuated automatedly (Parker, paragraph 65, sentence 7, conveyer system can be manually controlled by an operator).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (US 20210309354 A1) in view of Lee (US 20210016926 A1), Smith (GB 2559752 A), and Prete (US 3810534 A)  as applied to claim 15 above, and further in view of Shorey (US 4039163 A).

Regarding claim 18, Parker as modified by Lee, Smith, and Prete teaches the system of claim 15, wherein the conveyor mechanism comprises rollers, tracks.  belts (Parker, paragraph 39, sentence 2, floor may include elements like rails, tracks, rollers, a belt, etc. for moving packages), wheels, and levers (Parker, paragraph 64, package conveyor may include legs with wheels which can act as levers and wheels respectively), except:
wherein the conveyor mechanism also comprises pulleys.
Shorey teaches a conveyer mechanism comprising pulleys (Shorey, column 4 line 57 to column 5 line 9, pulley is used in deploying the conveyer).
Parker as modified by Lee, Smith, and Prete and Shorey are both considered analogous art as they are both in the same field of cargo aircraft design including swing noses. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify cargo conveyor subsystem of Parker as modified by Lee, Smith, and Prete with conveyor stowage mechanism including the pullies to stow and deploy the conveyor of Shorey as suggested by Shorey in order to allow for easy deployment in airports lacking ground equipment (Shorey, paragraphs 3 and 6).

Response to Arguments
Applicant’s arguments, see pages 6 and 7 of applicant’s reply, filed 06/28/2022, with respect to drawing objections and 35 USC § 112 rejections of claims 4, 5, 6, 8, 9, 13, 19 have been fully considered and are persuasive.  The objections/rejections of these drawings/claims have been withdrawn. 

Applicant’s arguments with respect to claim(s) the 35 § 102 and 103 rejections of claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakamura (US 20090045288 A) teches a swing tail aircraft and a method for closing the siwng tailo and latches for securing the swing tail,
Kuppan (US 20180099749 A1) teaches a draw latch locking mechanism for securing loads in an aircraft
Tharratt (US 3009672 A) teaches a swing nose aircraft using an alternative hinge deisgn
Helou (US 7261257 B2) teaches a swing nose aircraft with structural features designed to carry shipping containers.
Bequette (US 6503036 B1) teaches a floor extention acting similar to a pallet which includes a grid and hardware for securing a load which is re-configurable using the grid
Douglass (US 6648569 B2) teaches a floor insert acting similar to a pallet which includes a grid system for securing cargo.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN ANDREW YANKEY whose telephone number is (571)272-9979. The examiner can normally be reached Monday-Thursday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN ANDREW YANKEY/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642